DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on   01/25/2022. 
Claims 1-23 and 25 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 15, as well as dependents have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see new mappings for further detail.
Applicant’s arguments with respect to the amended paralinguistic features not being taught by Wang are moot for claims 22 and 23, as neither claim has been amended to recite the features discussed in the argument.
Applicant's arguments regarding the 101 rejections have been fully considered. Those arguments regarding claims 1, 8, 15, and their dependents are persuasive, and the rejections have been withdrawn. However, independent claims 22 and 23 have not been amended as per the arguments, and, therefore, do not display the same features that assisted claims 1, 8, and 15 in overcoming the 101 rejections. As such, the 101 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22, 23, and 25 are rejected under 35 U.S.C. 101 because they are directed to an abstract idea without significantly more.
	
Regarding claim(s) 22, the limitation(s) of “extracting stored prosodic information”, “adapting the prosodic information” and “synthesizing speech for the prompt”, as drafted, are processes that, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. More specifically, the mental process of a human finding the written prosodic features associated with a particular title and header information for a prompt, recognizing how they need to speak in order to implement the prosodic features, and speaking the prompt message while imitating the prosodic features. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the --Mental Processes-- grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because there is no recitation of a structure. Accordingly, there are no additional elements to integrate 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim(s) 23, the limitation(s) of “parsing the plurality of text”, “aligning the phonetic units”, and “calculating”, as drafted, are processes that, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. More specifically, the mental process of a human taking the written text of a spoken prompt and marking it to separate the phonetic units of the text, listening to the other human speaking while reading the associated text, and writing down the prosodic features next to the appropriate phonetic unit while listening to the human saying that phonetic unit. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the --Mental Processes-- grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because there is no recitation of a structure. Accordingly, there are no additional elements to integrate the abstract idea into a practical application by imposing any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
	
	
, which reads on a human writing down prosodic features that are from a list that includes how long a person says a particular word, the pitch of the voice at the beginning or ending of a word, how loudly the person says a word, or another noticeable feature. No additional limitations are present.	
	
These claims further do not remedy the judicial exception being integrated into a practical application and further fail to include additional elements that are sufficient to amount to significantly more than the judicial exception.
		
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22, 23, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US PG Pub No. 2010/0312565), hereinafter Wang.

Regarding claim 22, Wang teaches
A method for synthesizing speech for a customized prompt, the method comprising (a computer-implemented process, i.e. method [0021:1-4]):
extracting stored prosodic information for the customized prompt corresponding with a received customization identification (prompts may be processed as sessions, which can be named and saved, i.e. received unique customization identification [0038-9], and the system stores sessions and TTS related information, such as prosody information used by the TTS engine core, i.e. extracting stored prosodic information for the customized prompt Figs. 4 and 6,[0033-4],[0051],[0055]);
adapting the prosodic information to match a text-to-speech voice (the prosody information, i.e. prosodic information, may be received by the TTS engine core, and the wave synthesizer may use prosody adjustment to save a voice font file for use by the TTS engine core, i.e. adapting…to match a text-to-speech voice [0033-4]); and
synthesizing speech for the prompt based on the extracted prosodic information (prosody information, i.e. extracted prosodic information, is used to guide the text-to-speech engine in generating the synthesized voice with similar prosody for the prompt script, i.e. synthesizing speech for the prompt [0032-3],[0037]).  



A method for extracting prosodic information from an audio recording of a prompt (a computer-implemented process, i.e. method [0021:1-4]), the method comprising:
parsing the plurality of received text corresponding with the prompt into one or more phonetic units (the user may input text for the new prompt, i.e. received text corresponding with the prompt [0039], where a unit sequence displays acoustic units comprising the prompt, i.e. parsing the plurality…into one or more phonetic units [0040-1]);
aligning the phonetic units with the audio recording (when the user records the spoken output, i.e. audio recording, the key acoustic information is extracted for each phoneme, i.e. aligning the phonetic units with the audio recording [0037]); and
 calculating, based on the alignment, one or more prosodic values for at least one of the plurality of phonetic units (the key acoustic information, such as pitch variation, duration, and energy, i.e. one or more prosodic values, is extracted for each phoneme, i.e. calculating, based on the alignment…for at least one of the plurality of phonetic units [0037]).  

Regarding claim 25, Wang teaches claim 23, and further teaches
wherein the one or more prosodic values enumerate one or more prosodic qualities of a phonetic unit selected from a list consisting of (the key acoustic information, i.e. one or more prosodic values, is extracted for each phoneme, i.e. enumerate one or more prosodic qualities of a phonetic unit [0037]):
a duration, a starting pitch, an ending pitch, a volume, and an additional speech feature (key acoustic information includes pitch variation, i.e. an additional speech feature, duration, and energy, i.e. volume, of each phoneme [0037]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-9, 12-16, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Nicolis et al. (U.S. Patent No. 10319365), hereinafter Nicolis.

Regarding claims 1, 8, and 15, Wang teaches
(claim 1) A processor-implemented method for customizing the rendering of a synthesized speech prompt (a computer-implemented process, i.e. processor-implemented method [0021:1-4]), the method comprising:
(claim 8) A computer system for customizing the rendering of a synthesized speech prompt (a computing system [0021]), the computer system comprising:
(claim 8) one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories (embodiment implemented as a computer storage medium implemented as one or more memory or hard drive, or comparable media, i.e. one or more computer-readable memories, one or more computer-readable tangible storage medium, where the storage medium encodes a computer program comprising instructions readable by a computer system, i.e. program instructions stored on at least one of the one or more tangible storage medium, for causing a computer or computing system to perform processes, where the system can include a multiprocessor system, i.e. one or more processors… execution by at least one of the one or more processors via at least one of the one or more memories [0020-1]), wherein the computer system is capable of performing a method comprising:
(claim 15) A computer program product for customizing the rendering of a synthesized speech prompt (a computer program product [0021]), the computer program product comprising:
(claim 15) one or more computer-readable tangible storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor to cause the processor to perform a method comprising (embodiment implemented as a computer storage medium implemented as one or more memory or hard drive, or comparable media, i.e. one or more computer-readable tangible storage medium, where the storage medium encodes a computer program comprising instructions readable by a computer system, i.e. program instructions stored on at least one of the one or more tangible storage medium, for causing a computer or computing system to perform processes, where the system can include a multiprocessor system, i.e. program :

extracting a plurality of prosodic information ... from a received audio recording of a prompt (the user is enabled to speak a desired output, which can be received through a voice input device, i.e. received audio recording of a prompt [0037],[0060:22-25], where key acoustic information, such as pitch variation, duration, and energy of each phoneme, is extracted from the user’s own voice, i.e. extracting a plurality of prosodic information [0033],[0037]); and
 synthesizing, by a text-to-speech engine, speech for the prompt based upon the plurality of prosodic ... (the key acoustic information, i.e. plurality of prosodic information, of the desired output, i.e. the prompt, is used to guide the text-to-speech engine, i.e. by a text-to-speech-engine, in generating the synthesized voice with similar prosody, i.e. synthesizing speech for the prompt [0032-3],[0037]).  
 While Wang provides the extraction of, and synthesis of speech using, key acoustic information, Wang does not specifically teach that the acoustic information can include paralinguistic components, and thus does not teach
extracting a plurality of prosodic information and at least one paralinguistic component from a received audio...;
synthesizing... speech ... based upon the plurality of prosodic information and the at least one paralinguistic component.
Nicolis, however, teaches extracting a plurality of prosodic information and at least one paralinguistic component from a received audio ... (the present system ;
synthesizing... speech ... based upon the plurality of prosodic information and the at least one paralinguistic component (the speech quality module may process the incoming audio data to determine certain characteristics, to classify one or more qualities of the speech, i.e. plurality of prosodic information and the at least one paralinguistic component, and then alter the output operation, such as TTS processing, in response to the one or more qualities, such as changing the synthesized output to match the way the input was said, i.e. synthesizing... speech ... based upon the plurality of prosodic information and the at least one paralinguistic component (5:13-35),(11:28-63)).
Wang and Nicolis are analogous art because they are from a similar field of endeavor in synthesizing realistic TTS voices. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the extraction of, and synthesis of speech using, key acoustic information teachings of Wang with the further recognition and use of paralinguistic components as taught by Nicolis. The motivation to do so would have been to achieve a predictable result of enabling the selection of TTS pronunciation using input speech, resulting in a more exciting and realistic audio output and, therefore, better user experience (Nicolis (5:31-35,62-65)).

receiving a plurality of text of the prompt (the synthesizer may receive text input from the user, i.e. receiving a plurality of text, in the form of prompt script, i.e. of the prompt [0033]).  

Regarding claims 5, 12, and 19, Wang in view of Nicolis teaches claims 1, 8, and 15, and Wang further teaches
associating the prosodic information with the prompt by means of a unique customization identification (prompts may be processed as sessions, which can be named and saved, i.e. unique customization identification [0038-9], and the system stores sessions and TTS related information, such as prosody information used by the TTS engine core, i.e. associating the prosodic information with the prompt Figs. 4 and 6,[0033-4],[0051],[0055]). 

Regarding claims 6, 13, and 20, Wang in view of Nicolis teaches claims 5, 12, and 19, and Wang further teaches
the unique identification further comprises a context of the received audio recording (prompts may be processed as sessions, which can be named and saved, including a prompt type, i.e. unique customization identification further comprises a context [0038-9], where the user is enabled to speak the desired output for recording by the tool, i.e. received audio recording [0037]).  


adapting the prosodic information to match a text-to-speech voice (the prosody information, i.e. prosodic information, may be received by the TTS engine core, and the wave synthesizer may use prosody adjustment to save a voice font file for use by the TTS engine core, i.e. adapting…to match a text-to-speech voice [0033-4]).  

Claim(s) 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Nicolis, and further in view of Acker et al. (U.S. Patent No. 8918322), as found in the IDS, hereinafter Acker.

Regarding claims 3, 10, and 17, Wang in view of Nicolis teaches claims 2, 9, and 16. 
While Wang in view of Nicolis provides the recognition of a user speaking the prompt and receiving text input of the prompt to be synthesized, Wang in view of Nicolis does not specifically teach recognizing part of the prompt as fixed and part of the prompt as dynamic, and thus does not teach
identifying at least one subset of the prompt as dynamic and at least one subset of the prompt as fixed.  
Acker, however, teaches identifying at least one subset of the prompt as dynamic and at least one subset of the prompt as fixed (the data representing the textual message, i.e. prompt, may comprise a variable portion, i.e. identifying at least  at least one subset of the prompt as fixed (3:19-24)).  
Wang, Nicolis, and Acker are analogous art because they are from a similar field of endeavor in synthesizing realistic TTS voices. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the recognition of a user speaking the prompt and receiving text input of the prompt to be synthesized teachings of Wang, as modified by Nicolis, with the recognition of parts of the message as being variable and fixed as taught by Acker. The motivation to do so would have been to achieve a predictable result of enabling the use of a combination of stored speech information with speech data converted in real-time (Acker (3:24-30)).

Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Nicolis, in view of Acker, and further in view of Bakis et al. (U.S. PG Pub No. 2014/0058734), as found in the IDS, hereinafter Bakis.

Regarding claims 4, 11, and 18, Wang in view of Nicolis and Acker teaches claims 3, 10, and 17.
While Wang in view of Nicolis and Acker provides the recognition of fixed versus variable portions of a prompt, Wang in view of Nicolis and Acker does not specifically teach the tuning of only the fixed portion using prosody, and thus does not teach
extracting a plurality of prosodic information is performed only on the subset of the audio recording that corresponds to the fixed subset of the plurality of text.  
Bakis, however, teaches extracting a plurality of prosodic information is performed only on the subset of the audio recording that corresponds to the fixed subset of the plurality of text (a partial prompt, which can be in text format, such as the statement “your flight will be departing at”, i.e. fixed subset of the plurality of text [0031], can be tuned, where tuning can include the user specifying a sample recording to determine prosody of the synthesis, and the user can modify the prosodic targets of sections of audio that are of interest and specify speech segments that are not to be used, i.e. extracting a plurality of prosodic information is performed only on the subset of the audio recording [0028],[0033])  .  
Wang, Nicolis, Acker, and Bakis are analogous art because they are from a similar field of endeavor in synthesizing realistic TTS voices. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the recognition of fixed versus variable portions of a prompt teachings of Wang, as modified by Nicolis and Acker, with the use of specific sections of audio and tuning of only partial prompts as taught by Bakis. The motivation to do so would have been to achieve a predictable result of enabling users to have a greater control in how a prompt is synthesized (Bakis [0032]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE A K SCHMIEDER/           Examiner, Art Unit 2659       

/PIERRE LOUIS DESIR/           Supervisory Patent Examiner, Art Unit 2659